Citation Nr: 0321335	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in April 2003.  At the 
hearing, the veteran asserted that he should be granted 
service connection for bilateral hearing loss and tinnitus on 
a direct basis.  He claimed that he developed these 
disabilities due to ear infections and due to exposure to 
acoustic trauma during service.  The Board notes that the 
February 2002 rating action on appeal did not consider such 
claims.  Accordingly, the Board refers the veteran's claim 
for entitlement to service connection for left ear hearing 
loss on a direct basis, the claim that new and material 
evidence has been submitted to reopen a claim for service 
connection for right ear hearing loss, and the claim for 
entitlement to service connection for tinnitus on a direct 
basis, to the RO for adjudication.


FINDINGS OF FACT

1.  In April 2003, prior to the promulgation of a decision in 
the appeal, the veteran testified that he wished to withdraw 
the appeal of his claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral hearing loss.

2.  In April 2003, prior to the promulgation of a decision in 
the appeal, the veteran testified that he wished to withdraw 
the appeal of his claim for compensation under 38 U.S.C.A. 
§ 1151 for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202 (2002); 
68 Fed. Reg. 13,235-13,236 (Mar. 19, 2003) [to be codified as 
amended at 38 C.F.R. §20.204].

2.  The criteria for withdrawal of a Substantive Appeal with 
respect to the claim for compensation under 38 U.S.C.A. 
§ 1151 for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202 (2002); 38 C.F.R. 
§ 20.202 (2002); 68 Fed. Reg. 13,235-13,236 (Mar. 19, 2003) 
[to be codified as amended at 38 C.F.R. §20.204].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss and for tinnitus were received from 
the veteran in February 2000.  The veteran asserted that 
these disabilities were caused by improper ear surgery 
performed at a VA hospital.  The RO denied these claims in a 
February 2002 rating action.  The veteran submitted a timely 
Substantive Appeal with respect to these claims in September 
2002.  The veteran was afforded a videoconference hearing in 
April 2003.  At that hearing, the veteran stated that he 
wished to withdraw his claims for compensation under 
38 U.S.C.A. § 1151 for bilateral hearing loss and for 
tinnitus.  As noted in the introduction above, the veteran 
stated that he wished to seek entitlement to service 
connection for bilateral hearing loss and for tinnitus on a 
direct basis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2002); 68 
Fed. Reg. 13,235-13,236 (Mar. 19, 2003) [to be codified as 
amended at 38 C.F.R. §20.204].  At the April 2003 
videoconference hearing the veteran withdrew his claims for 
compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss and for tinnitus and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the claims for compensation under 38 U.S.C.A. 
§ 1151 for bilateral hearing loss and for tinnitus are 
dismissed without prejudice.


ORDER

The appeal of a claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral hearing loss is dismissed.

The appeal of a claim for compensation under 38 U.S.C.A. 
§ 1151 for tinnitus is dismissed. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

